[Cite as In re A.C., 2014-Ohio-174.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




IN RE: A.C.                                  :   APPEAL NOS. C-130416
                                                              C-130464
                                             :                C-130467
                                                 TRIAL NO. 12-11408x

                                             :   O P I N I O N.




Criminal Appeals From: Hamilton County Juvenile Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: January 22, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Ronald W.
Springman, Assistant Prosecuting Attorney, for Appellant,

Gordon C. Magella, for Appellee.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS



HILDEBRANDT, Judge.

       {¶1}   Appellant the state of Ohio appeals the judgment of the Hamilton

County Juvenile Court excluding evidence from a probable-cause hearing on the

grounds that the state had failed to comply with a discovery order. For the

following reasons, we reverse the trial court’s judgment and remand this cause

for further proceedings.

       {¶2}   On December 6, 2012, the state alleged that defendant-appellee,

A.C., a juvenile, had engaged in conduct that would have constituted aggravated

robbery, with a firearm specification, had he been an adult.            The state

subsequently filed a motion for the trial court to relinquish jurisdiction and bind

the case over to the general division of the common pleas court.

       {¶3}   Prior to the probable-cause portion of A.C.’s bindover hearing,

defense counsel requested discovery, including exculpatory evidence under

Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). The state

provided discovery, but the defense was unsatisfied with the extent of the

material produced. A.C. filed a motion to compel, requesting the Arrest and

Investigation Report (Form 527), the Incident Report (Form 301), and any other

discoverable material not already provided.       The state responded that the

reports were not subject to discovery because they constituted privileged work

product.

       {¶4}   The trial court granted the motion to compel on January 29, 2013,

concluding that the police reports were not work product. The state then filed a

supplemental discovery response, and the parties informed the trial court that

Form 301 and Form 527(a) had been provided to A.C. But the state refused to




                                            2
                     OHIO FIRST DISTRICT COURT OF APPEALS



produce Form 527(b) and maintained that it was not discoverable in the context

of a probable-cause hearing.

       {¶5}   On July 2, 2013, the trial court ordered the state, under threat of

contempt, to provide the court with the Form 527(b) for an in camera

inspection. The state delivered the form under seal on July 5, 2013. On the

same date, the state filed with this court a motion for an emergency stay of the

trial court’s discovery order. We granted the stay and ordered the trial court “to

maintain the 527(b) report in a sealed condition and to refrain from releasing

the document to defense counsel pending further order of this Court.”

       {¶6}   On July 23, 2013, the trial court issued an entry stating that “[a]ny

and all information relating to the 527(b) will be prohibited by the State in

relation to the probable cause hearing, due to the State’s continued failure to

provide Form 527(b) for an In Camera inspection * * *.”

       {¶7}   The state appealed the trial court’s judgment, stating that it could

not proceed with the prosecution if all material relating to the 527(b) were

excluded from the probable-cause hearing.

       {¶8}   In two related assignments of error, the state argues that the trial

court erred in ordering the production of the 527(b) report and in excluding the

evidence related to the report from the probable-cause hearing.

                       In re D.M. and Limits on Discovery

       {¶9}   This court recently addressed the issue of what material is

discoverable in conjunction with a probable-cause hearing in a bindover

proceeding. See In re D.M., 2013-Ohio-668, 989 N.E.2d 123 (1st Dist.). In

emphasizing the limited scope of a probable-cause hearing, this court rejected




                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



the notion that a juvenile is entitled, under Juv.R. 24, to all discovery that is

“coextensive with” or “relevant to” the issues to be determined in such a hearing.

Id. at ¶ 9. Rather, we held that, prior to a probable-cause bindover hearing,

discoverable material is limited to (1) any Brady materials in the state’s

possession and (2) the evidence that the state intends to use at the probable-

cause hearing. Id.

       {¶10} In this case, the state did not intend to use the 527(b) report in the

probable-cause hearing. And even if the material contained in the 527(b) could

also be found in other documents, exhibits, or testimony, the 527(b) itself was

not discoverable under our holding in In re D.M. Thus, the trial court erred in

excluding the evidence from the probable-cause hearing on the basis that the

state was obligated to provide the report under Juv.R. 24.

       {¶11} Nonetheless, A.C. argues that the juvenile court had the authority

to conduct an in camera inspection of the 527(b) report to determine if it

contained any Brady material. We are not persuaded.

       {¶12} As the Supreme Court of the United States has held,

       In the typical case where a defendant makes only a general request

       for exculpatory material under Brady * * *, it is the State that

       decides which information must be disclosed.          Unless defense

       counsel becomes aware that other exculpatory evidence was

       withheld and brings it to the court’s attention, the prosecutor’s

       decision on disclosure is final.

Pennsylvania v. Ritchie, 480 U.S. 39, 59, 107 S.Ct. 989, 94 L.Ed.2d 40 (1987).




                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS



         {¶13} Here, A.C. made only a general request for Brady material, and

there is nothing in the record to suggest that defense counsel had become aware

of any specific exculpatory material that the state had withheld. Under these

circumstances, there was no right to have the trial court conduct an in camera

inspection and no basis for the trial court to exclude the material in question

from the probable-cause hearing. Accordingly, we sustain the assignments of

error.

                                      Conclusion

         {¶14} We reverse the judgment of the trial court and remand the cause

for further proceedings consistent with law and this opinion.



                                        Judgment reversed and cause remanded.



HENDON, P.J., and DEWINE, J., concur.



Please note:
         The court has recorded its own entry on the date of the release of this
opinion.




                                           5